Citation Nr: 1032147	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-45 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to January 28, 2004, for 
the award of a total rating for compensation purposes based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran had active service from September 1943 to April 1946.  

In December 2008, the Board of Veterans' Appeals (Board) granted 
a total rating for compensation purposes based on individual 
unemployability.  This matter comes before the Board on appeal 
from a February 2009 rating decision of the Nashville, Tennessee, 
Regional Office (RO) which implemented the December 2008 Board 
decision and effectuated the award as of January 28, 2004.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's informal claim of entitlement to a total rating 
for compensation purposes based on individual unemployability was 
received by the RO on May 16, 1990.  

2.  The Veteran met the schedular criteria for the award of a 
total rating for compensation purposes based on individual 
unemployability on May 16, 1990.  


CONCLUSION OF LAW

An effective date of May 16, 1990, for the award of a total 
rating for compensation purposes based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.157, 3.159, 
3.326(a), 3.340, 3.341, 3.400(o)(2), 4.16 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's claims of 
entitlement to a total rating for compensation purposes based on 
individual unemployability, the Board observes that the RO issued 
VCAA notices to the Veteran in April 2004 and February 2008 which 
informed him of the evidence generally needed to support a claim 
of entitlement to a total disability rating; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The April 2004 VCAA notice was issued 
prior to the June 2004 rating decision from which the instant 
appeal arises.

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Board remanded the Veteran's claim for 
additional action.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. 
___ (2009).  Consequently, the Board now turns to the merits of 
the Veteran's claim.  




II.  Historical Review

In February 1990, the Board denied service connection for a 
chronic lumbosacral spine disorder.  The Veteran and his 
accredited representative were provided with copies of the 
decision.  

In May 1990, the Veteran submitted private clinical documentation 
from S. E. H., M.D., dated between December 1984 and August 1989 
in which Dr. H. opined that the Veteran's back disorder precluded 
him from "any type of occupational gainful employment."  The RO 
construed the private clinical documentation as an application to 
reopen the Veteran's claim of entitlement to service connection 
for a back disorder.  The clinical documentation was received by 
the RO on May 16, 1990.  In September 1991, the RO reopened the 
Veteran's claim and granted service connection for lumbar spine 
decompressive laminectomy residuals; assigned a 20 percent 
evaluation for that disability; established service connection 
for both right lower extremity weakness and left lower extremity 
weakness; assigned 40 percent evaluations for those disabilities; 
and effectuated the awards as of May 16, 1990.  The Veteran 
subsequently submitted a notice of disagreement with the initial 
evaluation assigned for his lumbar spine decompressive 
laminectomy residuals.  In June 2004, the RO denied a total 
rating for compensation purposes based on individual 
unemployability.  In December 2008, the Board granted a total 
rating for compensation purposes based on individual 
unemployability.  

In February 2009, the RO increased the evaluation for the 
Veteran's lumbar spine decompressive laminectomy residuals from 
20 to 40 percent disabling; effectuated the award as of May 31, 
2008; implemented the Board's award; and effectuated a total 
rating for compensation purposes based on individual 
unemployability as of January 28, 2004.  




III.  Effective Date 

The assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  The statute provides, in pertinent part, that: 

  (a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall 
not be earlier than the date of receipt of 
application therefor.  

The pertinent provisions of 38 C.F.R. § 3.400 (2009) clarify 
that:

Except as otherwise provided, the effective 
date of an evaluation and award of pension, 
compensation or dependency and indemnity 
compensation based on an original claim, a 
claim reopened after final disallowance, or 
a claim for increase will be the date of 
receipt of the claim or the date 
entitlement arose, whichever is the later.  

***

  (o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

The provisions of 38 C.F.R. § 3.157 (2009) direct, in pertinent 
part, that:

  (a)  General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which meets 
the requirements of this section will be 
accepted as an informal claim for benefits 
under an existing law or for benefits under 
a liberalizing law or Department of 
Veterans Affairs issue, if the report 
relates to a disability which may establish 
entitlement.  

  (b)  Claim.  Once a formal claim for 
pension or compensation has been allowed or 
a formal claim for compensation disallowed 
for the reason that the service-connected 
disability is not compensable in degree, 
receipt of one of the following will be 
accepted as an informal claim for increased 
benefits or an informal claim to reopen.  

  (1)  Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date of 
outpatient or hospital examination or date 
of admission to a VA or uniformed services 
hospital will be accepted as the date of 
receipt of a claim.  ...  The provisions of 
this paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received 
within one year from the date of such 
examination, treatment or hospital 
admission.  

  (2)  Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the evidence 
furnished by or in behalf of the claimant 
is within the competence of the physician 
or lay person and shows the reasonable 
probability of entitlement to benefits.  

Total ratings for compensation purposes may be assigned where the 
combined schedular rating for the Veteran's service-connected 
disability or disabilities is less than 100 percent when it is 
found that the service-connected disabilities are sufficient to 
render the Veteran unemployable without regard to either his 
advancing age or the presence of any nonservice-connected 
disorders.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341 (2009).  The provisions of 38 C.F.R. § 4.16(a) (2009), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular rating 
is less than total, when the disabled 
person is, in the judgment of the rating 
agency, unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities: 
Provided That, if there is only one such 
disability, this disability shall be 
ratable at 60 percent or more, and that, if 
there are two or more disabilities, there 
shall be at least one disability ratable at 
40 percent or more, and sufficient 
additional disability to bring the combined 
rating to 70 percent or more.  ...  It is 
provided further that the existence or 
degree of nonservice-connected disabilities 
or previous unemployability status will be 
disregarded where the percentages referred 
to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment of 
the rating agency such service connection 
disabilities render the Veteran 
unemployable.  

Prior to May 16, 1990, service connection was in effect for left 
leg gunshot wound residuals with Muscle Group XI injury and 
retained metallic foreign bodies evaluated as 10 percent 
disabling; right abdominal scar residuals evaluated as 
noncompensable, and right thigh scar residuals evaluated as 
noncompensable.  The Veteran had a combined 20 percent 
evaluation.  Between May 16, 1990, and May 30, 2008, service 
connection was in effect for right lower extremity weakness 
evaluated as 40 percent disabling, left lower extremity weakness 
evaluated as 40 percent disabling; lumbar spine decompressive 
laminectomy residuals evaluated as 20 percent disabling; left leg 
gunshot wound residuals with Muscle Group XI injury and retained 
metallic foreign bodies evaluated as 10 percent disabling; right 
abdominal scar residuals evaluated as noncompensable, and right 
thigh scar residuals evaluated as noncompensable.  The Veteran 
had a combined 80 percent evaluation.  On and after May 31, 2008, 
the Veteran's post-operative lumbar spine disability has been 
evaluated as 40 percent disabling.  The Veteran has a combined 90 
percent evaluation.  

In its December 2008 decision granting a total rating for 
compensation purposes based on individual unemployability, the 
Board determined that the Veteran had been engaged in no more 
than marginal employment after 1985.  

In the Veteran's April 2009 notice of disagreement and his 
November 2009 substantive appeal, the Veteran's attorney advances 
that May 16, 1990, the date of receipt of his claim, is the 
appropriate effective date for the award of a total rating for 
compensation purposes based on individual unemployability.  

The Board has reviewed the probative evidence of record.  The 
private clinical documentation from Dr. H. may be considered as 
an informal claim for a total rating for compensation purposes 
based on individual unemployability.  The doctor's statements are 
clearly within his medical competence and show a reasonable 
probability of entitlement to a total rating for compensation 
purposes based on individual unemployability.  Given these facts, 
the Board finds that the date of receipt of the Veteran's 
informal claim for a total rating for compensation purposes based 
on individual unemployability is May 16, 1990.  38 C.F.R. 
§ 3.157(b)(2) (2009).  

The Veteran initially met the schedular criteria for a total 
rating for compensation purposes based on individual 
unemployability on May 16, 1990.  As the date of receipt of the 
Veteran's claim and the date entitlement arose are both May 16, 
1990, the Board concludes that appropriate effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability is May 16, 1990.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).  


ORDER

An effective date of May 16, 1990, for the award of a total 
rating for compensation purposes based on individual 
unemployability is granted, subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


